Title: From Alexander Hamilton to William Yates, 17 April 1799
From: Hamilton, Alexander
To: Yates, William


          
            Sir,
            New York April 17 1799
          
          You will proceed with the letter herewith delivered you to Windsor in the State of Vermont where you will deliver it yourself to Lt Leonard and put yourself under his command till his arrival with his detachment in this City.
          It is an instruction to him previous to his march from Windsor to muster his men with your aid, the Muster Roll to be certified by you jointly.
          With consideration I am Sir Your Obed Sr
          
            A Hamilton
          
          To Lt. Yates
        